Per Curiam.
This petition for leave to appeal from the trial court’s denial of petitioner’s second application for post conviction relief raises no contentions which could not reasonably have been raised in his first application, which we considered in Faulkner v. Director, 230 Md. 632, 187 A. 2d 473 (1963). It was entirely proper for the trial judge to dismiss petitioner’s application, in accordance with the provisions of Code, Art. 27, § 645 H (1957 Cum. Supp. 1964), which were in effect at the time of the hearing. (The provisions of § 645 H have since been incorporated in § 645 A (c) (1957 Cum. Supp. 1965)). The trial court properly dismissed the petition without a hearing or the appointment of counsel. Maryland Rule BK 48.

Application denied.